DICE, Judge,
The conviction is for aggravated assault upon a police officer; the punishment, confinement in jail for one year.
The record contains no statement of facts of the evidence adduced upon the trial and there are no formal bills of exception.
*607The claims of error in the refusal of requested charges and the overruling of objections to the charge as given cannot be appraised in the absence of a statement of facts. Hankins v. State, 163 Tex. Cr. Rep. 553, 294 S.W. 2d 840; Lackey v. State, 318 S.W. 2d 646 and Fountain v. State, 342 S.W. 2d 587.
All proceedings appear to be regular and nothing is presented for review.
The judgment is affirmed.
Opinion approved by the Court.